Exhibit 10.12(b)
AMENDMENT
TO THE
ATMOS ENERGY CORPORATION
1998 LONG-TERM INCENTIVE PLAN
(As Amended and Restated February 9, 2007)
     Pursuant to the authority set forth in Article 12 of the Atmos Energy
Corporation 1998 Long-Term Incentive Plan, as amended and restated effective
February 9, 2007 (the “Plan”), the Plan is amended, effective as of August 7,
2007, as follows:
     1. Section 2.6 is amended by striking said section and substituting in lieu
thereof the following:
          2.6 (a) “Change in Control” of the Company occurs upon a change in the
Company’s ownership, its effective control or the ownership of a substantial
portion of its assets, as follows:
          (i) Change in Ownership. A change in ownership of the Company occurs
on the date that any “Person” (as defined in Section 2.6(b) below), other than
(1) the Company or any of its subsidiaries, (2) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of Control.
In addition, if any Person has effective control of the Company through
ownership of 30% or more of the total voting power of the Company’s stock, as
discussed in paragraph (ii) below, the acquisition of additional control of the
Company by the same Person is not considered to cause a Change in Control
pursuant to this paragraph (i); or
          (ii) Change in Effective Control. Even though the Company may not have
undergone a change in ownership under paragraph (i) above, a change in the
effective control of the Company occurs on either of the following dates:
          (A) the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) ownership of the Company’s stock possessing 30 percent or more of the
total voting power of the

 



--------------------------------------------------------------------------------



 



Company’s stock. However, if any Person owns 30% or more of the total voting
power of the Company’s stock, the acquisition of additional control of the
Company by the same Person is not considered to cause a Change in Control
pursuant to this subparagraph (ii)(A); or
          (B) the date during any 12-month period when a majority of members of
the Board is replaced by directors whose appointment or election is not endorsed
by a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
          (iii) Change in Ownership of Substantial Portion of Assets. A change
in the ownership of a substantial portion of the Company’s assets occurs on the
date that a Person acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person) assets of the
Company, that have a total gross fair market value equal to at least 40% of the
total gross fair market value of all of the Company’s assets immediately before
such acquisition or acquisitions. However, there is no Change in Control when
there is such a transfer to an entity that is controlled by the shareholders of
the Company immediately after the transfer, through a transfer to (A) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to the Company’s stock; (B) an entity, at least 50% of the
total value or voting power of the stock of which is owned, directly or
indirectly, by the Company; (C) a Person that owns directly or indirectly, at
least 50% of the total value or voting power of the Company’s outstanding stock;
or (D) an entity, at least 50% of the total value or voting power of the stock
of which is owned by a Person that owns, directly or indirectly, at least 50% of
the total value or voting power of the Company’s outstanding stock.
          (b) For purposes of subparagraph (a) above
          (i) “Person” shall have the meaning given in Section 7701(a)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”). Person shall include
more than one Person acting as a group as defined by the Final Treasury
Regulations issued under Section 409A of the Code.
          (ii) “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



          (c) The provisions of this Section 2.6 shall be interpreted in
accordance with the requirements of the Final Treasury Regulations under Code
Section 409A, it being the intent of the parties that this Section 2.6 shall be
in compliance with the requirements of said Code Section and said Regulations.
     2. Section 2.36 is amended by striking said section and substituting in
lieu thereof the following:
     2.36 “Termination of Service” means with respect to each Participant who is
an Employee or Non-employee Director a “separation from service” as defined in
Section 1.409A-1(h) of the Final Treasury Regulations under Code Section 409A,
or any successor provision thereto
     3. Section 2.37 is amended by striking said section and substituting in
lieu thereof the following:
     2.37 “Total and Permanent Disability” means the termination of a
Participant’s active employment with the Company on account of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, for which the employee is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.
     IN WITNESS WHEREOF, the Company has caused this AMENDMENT TO THE ATMOS
ENERGY CORPORATION 1998 LONG-TERM INCENTIVE PLAN (AS AMENDED AND RESTATED
FEBRUARY 9, 2007), to be executed in its name and on its behalf this 10th day of
September, 2008, effective as of the date provided herein.

            ATMOS ENERGY CORPORATION
      By:   /s/ ROBERT W. BEST         Robert W. Best        Chairman, President
and
Chief Executive Officer     

 